Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 11/11/2020 & 05/2/2022.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2019/0325407).
Re Claims  1, 9 and  17: Zhou et al. teaches crypto digital currency issued by central bank or other issuer for mobile and wearable devices, which includes a processor 210 that executes computer-executable instructions stored in a memory {herein storage unit 230}, which causes the processor to: store a plurality of electronic personas, wherein each electronic persona in the plurality of electronic personas contains data governing electronic generation of quick response (QR) codes {herein the processor may be operable to generate an optical code encoding the payment data and the transfer amount and provide the optical code on a screen of the mobile and wearable device, and wherein the payment data and authentication information may include information related to a credit card account, a debit card account, a charge card account, a bank saving account, a bank checking account, a cryptocurrency account, or a digital mobile currency account, or another payment facility of the user} (¶ 6+, 30+, 57+), and wherein the plurality of electronic personas respectively correspond to a plurality of privacy levels {herein the bank account emulation client may provide multi-level security by providing limited use keys}, such that each electronic persona corresponds to a different privacy level (¶ 87+); in response to a request to generate a QR code, identify a first electronic persona {herein the examiner interprets the first electronic persona as a payment and transfer amount} from the plurality of electronic personas, wherein the first electronic persona corresponds to a first privacy level in the plurality of privacy levels (¶ 6+, 62+, 88+); generate the QR code based on the first electronic persona, wherein information embedded within the QR code corresponds to the first privacy level (¶ 6-7+, 32+); and render the QR code on an electronic display operatively coupled to the processor (¶ 57-60+).
Re Claims 2, 10: Zhou et al. teaches system and method, wherein the processor identifies the first electronic persona by detecting a selection of the first electronic persona by a user via a user interface 185, wherein the user interface provides one or more user interface elements corresponding to one or more of the plurality of electronic personas (¶ 62+).
Re Claims 3, 11: Zhou et al. teaches system and method, wherein the first electronic persona corresponds to one or more first transaction restrictions, wherein the one or more first transaction restrictions are different from one or more second transaction restrictions corresponding to a second electronic persona in the plurality of electronic personas (¶ 23+).  
Re Claims 4, 12 and 20: Zhou et al. teaches system and method, wherein the first electronic persona corresponds to first preference data, contact data, or demographic data that corresponds to the first privacy level, wherein the first preference data, contact data, or demographic data is embedded within the QR code, and wherein the first preference data, contact data, or demographic data is different from second preference data, contact data, or demographic data corresponding to a second privacy level of a second electronic persona in the plurality of electronic personas (¶ 23+).  
Re Claims 5, 13: Zhou et al. teaches system and method, wherein the processor identifies the first electronic persona by detecting information associated with a transaction, wherein the information is a geo-location of the transaction or a time of the transaction (¶ 79+).  
Re Claims 6, 14: Zhou et al. teaches system and method, wherein the processor identifies the first electronic persona by detecting information associated with a transaction, wherein the information is a product or service involved in the transaction, an amount of the transaction, or an identity of a merchant associated with the transaction (¶ 55+, 71+).
Re Claims 7 and 15: Zhou et al. teaches system and method, wherein the processor identifies the first electronic persona by biometrically identifying a user (¶ 60+).
Re Claim 18: Zhou et al. teaches system and method, wherein different electronic personas in the plurality of electronic personas correspond to different financial instrument data  (¶ 40+).
Re Claim 19: Zhou et al. teaches system and method, wherein different electronic personas in the plurality of electronic personas correspond to different transaction restriction data, wherein transaction restriction data defines circumstances in which financial instrument data is valid or invalid (¶ 22+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0325407) in view of Aidasani et al. (CA 2781512 A1).
The teachings of Zhou et al. have been discussed above.
Zhou et al. fails to specifically teach the processor identifies the first electronic persona by detecting a physical gesture performed by a user.
Aidasani et al. teaches system and method for gesture-based interaction with computer system, wherein the processor identifies the first electronic persona by detecting a physical gesture performed by a user {system 100 implements a gestured-based method} (¶ 7-8+, 31-38+, 45+).
In view of Aidasani et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Zhou et al. that the processor identifies the first electronic persona by detecting a physical gesture performed by a user so as to create virtual stripe associated with the transaction account as means of authentication for identifying the account holder and the genuine information.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (US 2015/0371215) teaches system and method for mobile application, wearable, transactional messaging and payment transactions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWYN LABAZE/Primary Examiner, Art Unit 2887